 
Exhibit 10.9
 


PG&E CORPORATION
2005 SUPPLEMENTAL RETIREMENT SAVINGS PLAN



 
 

--------------------------------------------------------------------------------

 

1.
Purpose of the Plan 
1

 
2.
Definitions 
1

 
3.
Employer Contributions 
3

 
4.
Eligible Employee Deferrals 
4

 
5.
Investment Funds 
5

 
6.
Accounting 
6

 
7.
Distributions 
6

 
8.
Distribution Due to Unforeseeable Emergency (Hardship Distribution) 
8

 
9.
Domestic Relations Orders 
9

 
10.
Vesting 
9

 
11.
Administration of the Plan 
9

 
12.
Funding 
10

 
13.
Modification or Termination of Plan 
10

 
14.
General Provisions 
10

 





 
 

--------------------------------------------------------------------------------

 


PG&E CORPORATION
 
2005 SUPPLEMENTAL RETIREMENT SAVINGS PLAN
 


This is the controlling and definitive statement of the PG&E CORPORATION (“PG&E
CORP”) 2005 Supplemental Retirement Savings Plan (the “Plan”).  The Plan was
amended for compliance with the final Code Section 409A regulations effective as
of January 1, 2009, and further amended effective July 13, 2009 with respect to
available investment options.  Except as provided herein, the Plan is generally
effective as of January 1, 2005, with respect to all individuals who are
Eligible Employees as of such date.  The Plan continues the benefit program
embodied in the PG&E Corporation Supplemental Retirement Savings Plan (the
“Prior Plan”).  Benefits accrued under the Prior Plan continue to be payable
under the Prior Plan pursuant to the terms and conditions of the Prior Plan.
 
1. Purpose of the Plan.  The Plan is established and is maintained for the
benefit of a select group of management and highly compensated employees of PG&E
CORP and its Participating Subsidiaries in order to provide such employees with
certain deferred compensation benefits.  The Plan is an unfunded deferred
compensation plan that is intended to qualify for the exemptions provided in
Sections 201, 301, and 401 of ERISA.
 
2. Definitions.  The following words and phrases shall have the following
meanings unless a different meaning is plainly required by the context:
 
(a) “Basic Employer Contributions” shall mean the amounts credited to Eligible
Employees’ Accounts under the Plan by the Employers, in accordance with Section
3(c).
 
(b) “Board of Directors” shall mean the Board of Directors of PG&E CORP, as from
time to time constituted.
 
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.  Reference
to a specific section of the Code shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing, or superseding such section.
 
(d) “Committee” shall mean the Nominating, Compensation and Governance Committee
of the Board, as it may be constituted from time to time.
 
(e) “Eligible Employee” shall mean an Employee who:
 
(1) Is an officer of PG&E CORP or any Participating Subsidiary and who is in
Officer Band 5 or above; or
 
(2) Is a key employee of PG&E CORP or any Participating Subsidiary and who is
designated by the Plan Administrator as eligible to participate in the Plan.
 
(f) “Eligible Employee’s Account” or “Account” shall mean as to any Eligible
Employee, the separate account maintained on the books of the Employer in
accordance with Section 6(a) in order to reflect his or her interest under the
Plan.  Accounts shall be centrally administered by the Plan Administrator or its
designee.
 
1

--------------------------------------------------------------------------------


(g) “Employee” shall mean an individual who is treated in the records of an
Employer as an employee of the Employer, who is not on an unpaid leave of
absence, and/or who is not covered by a collective bargaining agreement;
provided, however, such term shall not mean an individual who is a “leased
employee” or who has entered into a written contract or agreement with an
Employer which explicitly excludes such individual from participation in an
Employer’s benefit plans.  The provisions of this definition shall govern,
whether or not it is determined that an individual otherwise meets the
definition of “common law” employee.
 
(h) “Employers” shall mean PG&E CORP and the Participating Subsidiaries
designated by the Employee Benefit Committee of PG&E CORP.  An initial list of
the Employers is contained in Appendix A to this Plan.
 
(i) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.  Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing, or superseding such section.
 
(j) “Investment Funds” shall mean the investment funds established by the Board
of Directors and reflected from time to time on Appendix B.  The Investment
Funds shall be used for tracking phantom investment results under the Plan.
 
(k) “Matching Employer Contributions” shall mean the amounts credited to
Eligible Employees’ Accounts under the Plan by the Employers, in accordance with
Section 3(b).
 
(l) “Participating Subsidiary” shall mean a United States-based subsidiary of
PG&E CORP, which has been designated by the Employee Benefit Committee of PG&E
CORP as a Participating Subsidiary under this Plan and which has agreed to make
payments or reimbursements with respect to its Eligible Employees pursuant to
Section 14(d).  At such times and under such conditions as the Committee may
direct, one or more other subsidiaries of PG&E CORP may become Participating
Subsidiaries or a Participating Subsidiary may be withdrawn from the Plan.  An
initial list of the Participating Subsidiaries is contained in Appendix A to
this Plan.
 
(m) “PG&E CORP” shall mean PG&E Corporation, a California corporation.
 
(n) “Plan” shall mean the PG&E Corporation 2005 Supplemental Retirement Savings
Plan, as set forth in this instrument and as heretofore and hereafter amended
from time to time.
 
(o) “Plan Year” shall mean the calendar year.
 
(p) “Prior Plan” shall mean the PG&E Corporation Supplemental Retirement Savings
Plan.
 
(q)“Retirement” or “Retire” shall mean an Eligible Employee’s Separation from
Service, provided that the Eligible Employee is at least 55 years of age and has
been employed by an Employer for at least five years.
 

 
 
 
2

--------------------------------------------------------------------------------

 

(r) “RSP” shall mean, with respect to any Eligible Employee, the PG&E
Corporation Retirement Savings Plan or any predecessor qualified retirement plan
sponsored by PG&E CORP or any of its subsidiary companies.
 
(s)“Separation from Service” shall mean an Eligible Employee’s “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and related
Treasury Regulations and other guidance, as determined by the Plan Administrator
in its discretion.
 
(t) “Valuation Date” shall mean:
 
(1) For purposes of valuing Plan assets and Eligible Employees’ Accounts for
periodic reports and statements, the date as of which such reports or statements
are made; and
 
(2) For purposes of determining the amount of assets actually distributed to the
Eligible Employee, his or her beneficiary, or an Alternate Payee (or available
for withdrawal), a date that shall not be more than seven business days prior to
the date the check is issued to the Eligible Employee.
 
In any other case, the Valuation Date shall be the date designated by the Plan
Administrator (in its discretion) or the date otherwise set forth in this
Plan.  In all cases, the Plan Administrator (in its discretion) may change the
Valuation Date, on a uniform and nondiscriminatory basis, as is necessary or
appropriate.  Notwithstanding the foregoing, the Valuation Date shall occur at
least annually.
 
3. Employer Contributions.
 
(a) Matching Employer Contributions.  Subject to the provisions of Section 13,
the Eligible Employee’s Account shall be credited for each Plan Year with a
Matching Employer Contribution, calculated in the manner provided in Sections
3(a)(1), (2), and (3) below:
 
(1) First, an amount shall be calculated equal to the maximum matching
contribution that would be made under the terms of the RSP, taking into account
for such Plan Year the amount of pre-tax deferrals and after-tax contributions
the Eligible Employee elected under the RSP.  For purposes of this calculation,
any amounts deferred under Subsection 4(a) of this Plan shall be treated as
pre-tax deferrals under the RSP.
 
(2) The calculation made in accordance with this Section 3(a)(1) above shall be
made without regard to any limitation on such amounts under the RSP resulting
from the application of any of the limitations under Code Sections 401(m),
401(a)(17), or 415.
 
(3) The Employer Matching Contribution to be credited to the Account of an
Eligible Employee for any Plan Year shall equal the amount calculated in
accordance with Sections 3(a)(1) and (2) above, reduced by the amount of
matching contribution made to such Eligible Employee’s account for such Plan
Year under the RSP.
 
(b) Crediting of Matching Employer Contributions.  Matching Employer
Contributions shall be calculated and credited to the Eligible Employee’s
Account as of the first business day of February of the calendar year following
the Plan Year and shall be credited only
 
3

--------------------------------------------------------------------------------


if the Eligible Employee is an Employee on the last day of Plan Year for which
the amounts are credited.  All such amounts shall be invested in the SRSP Stable
Value Fund.
 
(c) Basic Employer Contributions.  Subject to the provisions of Section 13, the
Account of each Eligible Employee shall be credited for each Plan Year with a
Basic Employer Contribution, calculated in the manner provided in Sections
3(c)(1), (2), and (3) below:
 
(1) First, an amount shall be calculated equal to the Basic Employer
Contribution that would be made under the terms of the RSP, taking into account
for such Plan Year the Eligible Employee’s Covered Compensation under the RSP,
before any deductions for compensation deferrals elected by such Eligible
Employee under Subsection 4(a) of this Plan.  For Eligible Employees as defined
by Section 2(e)(1) of this Plan, compensation shall also reflect such Eligible
Employee’s Short-Term Incentive Plan awards.
 
(2) The calculation made in accordance with this Section 3(c)(1) above shall be
made without regard to any limitation on such amounts under the RSP resulting
from the application of any of the limitations under Code Sections 401(a)(4),
401(a)(17), or 415.
 
(3) The Employer Contribution to be credited to the Account of an Eligible
Employee for any Plan Year shall equal the amount calculated in accordance with
Sections 3(c)(1) and (2) above, reduced by the amount of Basic Employer
Contributions made to such Eligible Employee’s account for such Plan Year under
the RSP.
 
(d) Crediting of Basic Employer Contributions.  The Employer Contribution
attributable to an Eligible Employee’s Short Term Incentive Plan award shall be
credited to an Eligible Employee’s Account as of the first business day of the
month following the date on which the Short-Term Incentive Plan award is
paid.  All other Employer Contributions made in respect of an Eligible Employee
shall be credited to the Eligible Employee’s Account as of the first business
day of February of the calendar year following the Plan Year and shall be
credited only if the Eligible Employee is an Employee on the last day of the
Plan Year for which the amounts are credited.  All such amounts shall be
invested in the SRSP Stable Value Fund.
 
(e) FICA Taxes.  Each Eligible Employee shall be responsible for FICA taxes on
amounts credited to his or her Account under Sections 3 and 4(d).
 
4. Eligible Employee Deferrals.
 
(a) Amount of Deferral.  An Eligible Employee may defer (i) 5 percent to 50
percent of his or her annual salary; and (ii) all or part of his or her Short
Term Incentive Plan awards, Long-Term Incentive Plan (LTIP) awards (other than
stock options), Perquisite Allowances, and any other special payments, awards,
or bonuses as authorized by the Plan Administrator.
 
(b) Credits to Accounts.  Salary deferrals shall be credited to an Eligible
Employee’s Account as of each payroll period.  All other deferrals attributable
to allowances, awards, bonuses, and other payments shall be credited as of the
date that they otherwise would have been paid.
 

 
4

--------------------------------------------------------------------------------

 

(c)Deferral Election.  An Eligible Employee must file an election form with the
Plan Administrator which indicates the percentage of salary and the amount of
any awards, allowances, payments, and bonuses to be deferred under the
Plan.  The election shall occur no later than December 31 (or such earlier date
established by the Plan Administrator) of the calendar year next preceding the
service year (within the meaning of Treasury Regulation Section
1.409A-2(a)(3)).  Notwithstanding the foregoing, to the extent permitted under
Treasury Regulation Section 1.409A-2(a)(7), upon first becoming an Eligible
Employee, an election to defer shall be effective for compensation to be earned
for services performed beginning in the month following the filing of a Deferral
Election Form, provided said Form is filed within 30 days following the date
when the employee first becomes an Eligible Employee.  Notwithstanding the
foregoing, in the case of performance-based compensation (within the meaning of
Treasury Regulation Section 1.409A-1(e)), the election may be made with respect
to such performance-based compensation on or before the date that is six months
before the end of the applicable performance period to the extent permitted
under Treasury Regulation Section 1.409A-2(a)(8).  The Plan Administratory may,
in its sole discretion, permit elections to made under other timing rules that
comply with Code Section 409A.
 
(d) Deferral of Special Incentive Stock Ownership Premiums.  All of an Eligible
Employee’s Special Incentive Stock Ownership Premiums are automatically deferred
to the Plan immediately upon grant and converted into units in the PG&E CORP
Phantom Stock Fund.  The units attributable to Special Incentive Stock Ownership
Premiums and any additional units resulting from the conversion of dividend
equivalents thereon remain unvested until the earlier of the third anniversary
of the date on which the Special Incentive Stock Ownership Premiums are credited
to an Eligible Employee’s account (provided the Eligible Employee continues to
be employed on such date), death, disability (within the meaning of Section
22(e)(3) of the Internal Revenue Code), or Retirement of the participant, or
upon a Change in Control (as defined in the LTIP).  Unvested units attributable
to Special Incentive Stock Ownership Premiums and any additional units resulting
from the conversion of dividend equivalents thereon shall be forfeited upon
termination of the Eligible Employee’s employment (unless otherwise provided in
the PG&E Corporation Executive Stock Ownership Program or the PG&E Corporation
Officer Severance Plan) or if an Eligible Employee’s stock ownership falls below
the levels set forth in the Executive Stock Ownership Program.
 
5. Investment Funds.  Although no assets will be segregated or otherwise set
aside with respect to an Eligible Employee’s Account, the amount that is
ultimately payable to the Eligible Employee with respect to such Account shall
be determined as if such Account had been invested in some or all of the
Investment Funds.  The Plan Administrator, in its sole discretion, shall adopt
(and modify from time to time) such rules and procedures as it deems necessary
or appropriate to implement the deemed investment of the Eligible Employees’
Accounts.  Such procedures generally shall provide that an Eligible Employee’s
Account shall be deemed to be invested among the available Investment Funds in
the manner elected by the Eligible Employee in such percentages and manner as
prescribed by the Plan Administrator.  In the event no election has been made by
the Eligible Employee, such Account will be deemed to be invested in the SRSP
Stable Value Fund.  Eligible Employees shall be able to reallocate their
Accounts between the Investment Funds and reallocate amounts newly credited to
their Accounts at such time and in such manner as the Plan Administrator shall
prescribe.  Anything to the contrary herein notwithstanding, an Eligible
Employee may not reallocate Account balances between
 
5

--------------------------------------------------------------------------------


Investment Funds if such reallocation would result in a non-exempt Discretionary
Transaction as defined in Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, or any successor to Rule 16b-3, as in effect when the reallocation is
requested.  The available Investment Funds shall be listed on Appendix B and may
be changed from time to time by the Board of Directors.
 
6. Accounting.
 
(a) Eligible Employees’ Accounts.  At the direction of the Plan Administrator,
there shall be established and maintained on the books of the Employer, a
separate account for each Eligible Employee in order to reflect his or her
interest under the Plan.
 
(b) Investment Earnings.  Each Eligible Employee’s Account shall initially
reflect the value of his or her Account’s interest in each of the Investment
Funds, deemed acquired with the amounts credited thereto.  Each Eligible
Employee’s Account shall also be credited (or debited) with the net appreciation
(or depreciation), earnings and gains (or losses) with respect to the
investments deemed made by his or her Account.  Any such net earnings or gains
deemed realized with respect to any investment of any Eligible Employee’s
Account shall be deemed reinvested in additional amounts of the same investment
and credited to the Eligible Employee’s Account.
 
(c) Accounting Methods.  The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Eligible Employees’ Accounts shall be
determined by the Plan Administrator.  The accounting methods or formulae
selected by the Plan Administrator may be revised from time to time but shall
conform to the extent practicable with the accounting methods used under the
Applicable Plan.
 
(d) Valuations and Reports.  The fair market value of each Eligible Employee’s
Account shall be determined as of each Valuation Date.  In making such
determinations and in crediting net deemed earnings and gains (or losses) in the
Investment Funds to the Eligible Employees’ Accounts, the Plan Administrator (in
its discretion) may employ such accounting methods as the Plan Administrator (in
its discretion) may deem appropriate in order to fairly reflect the fair market
values of the Investment Funds and each Eligible Employee’s Account.  For this
purpose, the Plan Administrator may rely upon information provided by the Plan
Administrator or other persons believed by the Plan Administrator to be
competent.
 
(e) Statements of Eligible Employee’s Accounts.  Each Eligible Employee shall be
furnished with periodic statements of his or her interest in the Plan.
 
7. Distributions.
 
(a)Distribution of Account Balances.  Except to the extent the Eligible Employee
has elected otherwise under this Section 7 at the time of deferral, distribution
of the balance credited to an Eligible Employee’s Account shall be made in a
single lump sum as soon as reasonably practicable (but in any event within 90
days) following the date that is seven (7) months following Separation from
Service.
 
           In the case of an Alternate Payee (as defined in Section 9(a)), to
the extent allowable under Code Section 409A, distribution shall be made as
directed in a domestic relations order which the Plan Administrator determines
is a QDRO (as defined in Section 9(a)), but only as to the portion of the
Eligible Employee’s Account which the QDRO states is payable to the Alternate
Payee.
 
6

--------------------------------------------------------------------------------


(b) “Specific Date” Distributions.  By filing an irrevocable election with the
Plan Administrator, an Eligible Employee may at the time of deferral elect to
receive distribution of the specific type of income deferral for that calendar
year plus the earnings thereon (exclusive of Special Incentive Stock Ownership
Premiums) in January of any future year instead of pursuant to Section 7(a).
 
(c) Change in Distribution Election.  An Eligible Employee may change a
distribution election previously made pursuant to Section 7(b) (or in place by
default pursuant to Section 7(a)) only with respect to the portion of the
Eligible Employee’s Account attributable to Eligible Employee Deferrals
(exclusive of Special Incentive Stock Ownership Premiums) and only in accordance
with the rules under Code Section 409A.  Generally, a subsequent election
pursuant to this Section 7(c):  (1) cannot take effect for twelve (12) months,
(2) must occur at least twelve (12) months before the first scheduled payment
under a payment at a specified date elected pursuant to Section 7(b), and (3)
must defer a previously elected distribution at least five (5) additional
years.  The Plan Administrator may establish additional rules or restrictions on
changes in distribution elections.
 
(d) Death Distributions.  If an Eligible Employee dies before the balance of his
or her Account has been distributed (whether or not the Eligible Employee had
previously had a Separation from Service), the Eligible Employee’s Account shall
be distributed to the beneficiary designated or otherwise determined in
accordance with Section 7(g), as soon as practicable the date of death (but in
any event within 90 days after the date of death).
 
(e) Special Incentive Stock Ownership Premiums.  Distributions attributable to
Special Incentive Stock Ownership Premiums shall only be made in the form of one
or more certificates for the number of vested Special Incentive Stock Ownership
Premium units, rounded down to the nearest whole share, in accordance with the
timing rule set forth in Section 7(a).
 
(f)  Effect of Change in Eligible Employee Status.  If an Eligible Employee
ceases to be an Eligible Employee but does not experience a Separation from
Service, the balance credited to his or her Account shall continue to be
credited (or debited) with appreciation, depreciation, earnings, gains or losses
under the terms of the Plan and shall be distributed to him or her at the time
and in the manner set forth in this Section 7.
 
(g) Payments to Incompetents.  If any individual to whom a benefit is payable
under the Plan is a minor or if the Plan Administrator determines that any
individual to whom a benefit is payable under the Plan is incompetent to receive
such payment or to give a valid release therefor, payment shall be made to the
guardian, committee, or other representative of the estate of such individual
which has been duly appointed by a court of competent jurisdiction.  If no
guardian, committee, or other representative has been appointed, payment may be
made to any person as custodian for such individual under the California Uniform
Transfers to Minors Act (or similar law of another state) or may be made to or
applied to or for the benefit of the minor or incompetent, the incompetent’s
spouse, children or other dependents, the institution or persons

 
7

--------------------------------------------------------------------------------

 

maintaining the minor or incompetent, or any of them, in such proportions as the
Plan Administrator from time to time shall determine; and the release of the
person or institution receiving the payment shall be a valid and complete
discharge of any liability of PG&E CORP with respect to any benefit so paid.
 
(h)  Beneficiary Designations.  Each Eligible Employee may designate, in a
signed writing delivered to the Plan Administrator, on such form as it may
prescribe, one or more beneficiaries to receive any distribution which may
become payable under the Plan as the result of the Eligible Employee’s
death.  An Eligible Employee may designate different beneficiaries at any time
by delivering a new designation in like manner.  Any designation shall become
effective only upon its receipt by the Plan Administrator, and the last
effective designation received by the Plan Administrator shall supersede all
prior designations.  If an Eligible Employee dies without having designated a
beneficiary or if no beneficiary survives the Eligible Employee, the Eligible
Employee’s Account shall be payable to the beneficiary or beneficiaries
designated or otherwise determined under the RSP.
 
(i)  Undistributable Accounts.  Each Eligible Employee and (in the event of
death) his or her beneficiary shall keep the Plan Administrator advised of his
or her current address.  If the Plan Administrator is unable to locate the
Eligible Employee or beneficiary to whom an Eligible Employee’s Account is
payable under this Section 7, the Eligible Employee’s Account shall be frozen as
of the date on which distribution would have been completed in accordance with
this Section 7, and no further appreciation, depreciation, earnings, gains or
losses shall be credited (or debited) thereto.  PG&E CORP shall have the right
to assign or transfer the liability for payment of any undistributable Account
to the Eligible Employee’s former Employer (or any successor thereto).
 
               (j)  Plan Administrator Discretion.  Within the specific time
periods described in this Section 7, the Plan Administrator shall have sole
discretion to determine the specific timing of the payment of any Account
balance under the Plan.
 
8. Distribution Due to Unforeseeable Emergency (Hardship Distribution).  A
participant may request a distribution due to an unforeseeable emergency (within
the meaning of Code Section 409A) by submitting a written request to the Plan
Administrator.  The Plan Administrator shall have the authority to require such
evidence as it deems necessary to determine if a distribution is warranted.  If
an application for a hardship distribution due to an unforeseeable emergency is
approved, the distribution shall be payable in a lump sum within 30 days after
approval of such distribution.  After receipt of a payment requested due to an
unforeseeable emergency, a participant may not make additional deferrals during
the remainder of the Plan Year in which the recipient received the payment.  The
distribution due to an unforeseeable emergency shall not exceed the amount
reasonably necessary to meet the emergency.  This Section 8 shall be
administered in accordance with the requirements of Code Section 409A.
 
9. Domestic Relations Orders.
 
(a) Qualified Domestic Relations Orders.  The Plan Administrator shall establish
written procedures for determining whether a domestic relations order purporting
to dispose of
 
8

--------------------------------------------------------------------------------


 

any portion of an Eligible Employee’s Account is a qualified domestic relations
order (within the meaning of Section 414(p) of the Code) (a “QDRO”).
 
(1) No Payment Unless a QDRO.  No payment shall be made to any person designated
in a domestic relations order (an “Alternate Payee”) until the Plan
Administrator (or a court of competent jurisdiction reversing an initial adverse
determination by the Plan Administrator) determines that the order is a
QDRO.  Payment shall be made to each Alternate Payee as specified in the QDRO.
 
(2) Time of Payment.  Payment may be made to an Alternate Payee in the form of a
lump sum, at the time specified in the QDRO, but no earlier than the date the
QDRO determination is made.
 
(3) Hold Procedures.  Notwithstanding any contrary Plan provision, prior to the
receipt of a domestic relations order, the Plan Administrator may, in its sole
discretion, place a hold upon all or a portion of an Eligible Employee’s Account
for a reasonable period of time (as determined by the Plan Administrator in
accordance with Code Section 409A) if the Plan Administrator receives notice
that (a) a domestic relations order is being sought by the Eligible Employee,
his or her spouse, former spouse, child or other dependent, and (b) the Eligible
Employee’s Account is a source of the payment under such domestic relations
order.  For purposes of this Section 9(a)(3), a “hold” means that no
withdrawals, distributions, or investment transfers may be made with respect to
an Eligible Employee’s Account.  If the Plan Administrator places a hold upon an
Eligible Employee’s Account pursuant to this Section 9(a)(3), it shall inform
the Eligible Employee of such fact.
 
10. Vesting.  Except as provided in Section 4(d), an Eligible Employee’s
interest in his or her Account at all times shall be 100 percent vested and
nonforfeitable.
 
11. Administration of the Plan.
 
(a) Plan Administrator.  The Employee Benefit Committee of PG&E CORP is hereby
designated as the administrator of the Plan (within the meaning of Section
3(16)(A) of ERISA).  The Plan Administrator delegates to the Senior Human
Resource Officer for PG&E CORP, or his or her designee, the authority to carry
out all duties and responsibilities of the Plan Administrator under the
Plan.  The Plan Administrator shall have the authority to control and manage the
operation and administration of the Plan.
 
(b) Powers of Plan Administrator.  The Plan Administrator shall have all
discretion and powers necessary to supervise the administration of the Plan and
to control its operation in accordance with its terms, including, but not by way
of limitation, the power to interpret the provisions of the Plan and to
determine, in its sole discretion, any question arising under, or in connection
with the administration or operation of, the Plan.
 
Decisions of Plan Administrator.  All decisions of the Plan Administrator and
any action taken by it in respect of the Plan and within the powers granted to
it under the Plan shall be conclusive and binding on all persons and shall be
given the maximum deference permitted by law.
 
9

--------------------------------------------------------------------------------


12. Funding.  All amounts credited to an Eligible Employee’s Account under the
Plan shall continue for all purposes to be a part of the general assets of PG&E
CORP.  The interest of the Eligible Employee in his or her Account, including
his or her right to distribution thereof, shall be an unsecured claim against
the general assets of PG&E CORP.  While PG&E CORP may choose to invest a portion
of its general assets in investments identical or similar to those selected by
Eligible Employees for purposes of determining the amounts to be credited (or
debited) to their Accounts, nothing contained in the Plan shall give any
Eligible Employee or beneficiary any interest in or claim against any specific
assets of PG&E CORP.
 
13. Modification or Termination of Plan.
 
(a) Employers’ Obligations Limited.  The Plan is voluntary on the part of the
Employers, and the Employers do not guarantee to continue the Plan.  PG&E CORP
at any time may, by appropriate amendment of the Plan, suspend Matching Employer
Contributions and/or Basic Employer Contributions or may discontinue Matching
Employer Contributions and/or Basic Employer Contributions, with or without
cause.
 
(b) Right to Amend or Terminate.  The Board of Directors, acting through its
Nominating and Compensation Committee, reserves the right to alter, amend, or
terminate the Plan, or any part thereof, in such manner as it may determine, for
any reason whatsoever.
 
(1) Limitations.  Any alteration, amendment, or termination shall take effect
upon the date indicated in the document embodying such alteration, amendment, or
termination, provided that no such alteration or amendment shall divest any
portion of an Account that is then vested under the Plan.
 
(c)Effect of Termination.  If the Plan is terminated, the balances credited to
the Accounts of the Eligible Employees affected by such termination shall be
distributed to them at the time and in the manner set forth in Section 7;
provided, however, that the Plan Administrator, in its sole discretion, may
authorize accelerated distribution of Eligible Employees’ Accounts to the extent
provided in Treasury Regulation Sections 1-409A-3(j)(4)(ix) (A) (relating to
terminations in connection with certain corporate dissolutions), (B) (relating
to terminations in connection with certain change of control events), and (C)
(relating to general terminations).
 
14. General Provisions.
 
(a) Inalienability.  Except to the extent otherwise directed by a domestic
relations order which the Plan Administrator determines is a QDRO (as defined in
Section 9(a) or mandated by applicable law, in no event may either an Eligible
Employee, a former Eligible Employee or his or her spouse, beneficiary or estate
sell, transfer, anticipate, assign, hypothecate, or otherwise dispose of any
right or interest under the Plan; and such rights and interests shall not at any
time be subject to the claims of creditors nor be liable to attachment,
execution, or other legal process.
 
(b) Rights and Duties.  Neither the Employers nor the Plan Administrator shall
be subject to any liability or duty under the Plan except as expressly provided
in the Plan, or for any action taken, omitted, or suffered in good faith.
 
10

--------------------------------------------------------------------------------


(c) No Enlargement of Employment Rights.  Neither the establishment or
maintenance of the Plan, the making of any Matching Employer Contributions, nor
any action of any Employer or Plan Administrator, shall be held or construed to
confer upon any individual any right to be continued as an Employee nor, upon
dismissal, any right or interest in any specific assets of the Employers other
than as provided in the Plan.  Each Employer expressly reserves the right to
discharge any Employee at any time, with or without cause or advance notice.
 
(d) Apportionment of Costs and Duties.  All acts required of the Employers under
the Plan may be performed by PG&E CORP for itself and its Participating
Subsidiaries, and the costs of the Plan may be equitably apportioned by the Plan
Administrator among PG&E CORP and the other Employers.  Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employer who is thereunto duly authorized by the board of directors of the
Employer.  Each Participating Subsidiary shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Eligible Employees or for
reimbursing PG&E CORP for the cost of such payments, as determined by PG&E CORP
in its sole discretion.  In the event the respective Participating Subsidiary
fails to make such payment or reimbursement, and PG&E CORP does not exercise its
discretion to make the payment on such Participating Subsidiary’s behalf,
participation in the Plan by the Eligible Employees of that Participating
Subsidiary shall be suspended in a manner consistent with Code Section 409A.  If
at some future date, the Participating Subsidiary makes all past-due payments
and reimbursements, plus interest at a rate determined by PG&E CORP in its sole
discretion, the suspended participation of its Eligible Employees eligible to
participate in the Plan will be recognized in a manner consistent with Code
Section 409A.  In the event the respective Participating Subsidiary fails to
make such payment or reimbursement, an Eligible Employee’s (or other payee’s)
sole recourse shall be against the respective Participating Subsidiary, and not
against PG&E CORP.  An Eligible Employee’s participation in the Plan shall
constitute agreement with this provision.
 
(e)Applicable Law.  The provisions of the Plan shall be construed, administered,
and enforced in accordance with the laws of the State of California and, to the
extent applicable, ERISA.  The Plan is intended to comply with the provisions of
Code Section 409A.  However, PG&E CORP makes no representation that the benefits
provided under the Plan will comply with Code Section 409A and makes no
undertaking to prevent Code Section 409A from applying to the benefits provided
under the Plan or to mitigate its effects on any deferrals or payments made
under the Plan.
 
(f) Severability.  If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included.
 
(g) Captions.  The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge, or describe the scope or intent of the Plan nor
in any way shall affect the construction of any provision of the Plan.
 



 
11

--------------------------------------------------------------------------------

 

APPENDIX A
 
EMPLOYERS
 


(As of January 1, 2005)




    – PG&E Corporation
 
    – All Participating Subsidiaries
 


Participating Subsidiaries (as of January 1, 2005):
 


    – Pacific Gas and Electric Company
 
– All U.S. subsidiaries of the above-named corporations
   


 


 





 
 
 

--------------------------------------------------------------------------------

 

APPENDIX B
 
INVESTMENT FUNDS
 


(as of July 13, 2009)




SRSP Target Date Funds are a suite of funds that provides investors with
convenient, cost-effective exposure across major global asset classes within
single investment options.  The suite consists of nine funds targeting a normal
retirement age of 65.  These broadly diversified vehicles combine low-cost stock
and bond strategies and automatic rebalancing with professional judgment
regarding the appropriate risk level for a specific retirement date.  On an
annual basis, the SRSP Target Date Funds incrementally reduce exposure to
equities and increase exposure to fixed income assets as the target retirement
date approaches.  This equity roll down continues for five years after the
target retirement date, at which time a fixed income-oriented allocation of 65%
is combined with 35% stocks that is maintained indefinitely within the RSP
Target Retirement Income Fund.  A participant typically invests in one fund
within the suite which fund reflects a target retirement date closest to the
anticipated retirement date of the  participant.


PG&E Corporation Phantom  Stock Fund converts contributions and transferred
amounts into units of phantom common stock valued at the closing price of a
share of PG&E Corporation common stock on the contribution/transfer date.  If
the transfer request is received after the market closes, the following day’s
closing price will be used.  Thereafter, the value of a unit shall fluctuate
depending on the price of PG&E Corporation common stock.  Each time a dividend
is paid on common stock, an amount equal to such dividend shall be credited to
the account as additional units.


SRSP Total US Stock Index Fund seeks to match  the returns of the Russell 3000
Index. The Russell 3000 Index represents the 3,000 largest stocks in the US
market and accounts for approximately 97% of the US stock market’s
capitalization.  The strategy of investing in the same stocks as the Russell
3000 Index provides reliable exposure to this asset class and results in lower
expenses.


SRSP Large Company Stock Index Fund seeks to match the returns of the S&P 500
Index.  The Fund invests in all 500 stocks in the S&P 500 Index in proportion to
their weightings in the Index.  The S&P 500 provides exposure to about 85% of
the market value of all publicly traded common stocks in the United States.  The
strategy of investing in the same stocks as the S&P 500 Index provides reliable
exposure to this asset class and results in lower expenses.


SRSP Small Company Stock Index Fund seeks to match the returns of the Russell
Small Cap Completeness Index.  The Fund invests in all of the stocks in the
Russell Special Small Cap Completeness Index in proportion to their weightings
in the Index.  The Russell Small Cap Completeness Index represent about 15% of
the market value of all publicly traded common stocks in the United States.  The
strategy of investing in the same stocks as the Russell Small Cap Completeness
Index provides reliable exposure to this asset class and results in lower
expenses.



--------------------------------------------------------------------------------


SRSP World Stock Index Fund seeks to match the returns of the MSCI All Country
World Index over the long term.  The MSCI All Country World Index invests in the
US, Canada, Europe, Australasia and Far East countries and emerging
markets.  The strategy of investing in a portfolio of stocks designed to track
the MSCI All Country World Ex-US Index provides reliable exposure to this asset
class and results in lower expenses.


SRSP International Stock Index Fund seeks to match the returns of the MSCI World
ex-US Index.  The Fund invests in all of the stocks in the MSCI World ex-US
Index in proportion to their weightings in the Index.  The MSCI World ex-US
index provides exposure to Canada as well as developed market countries in
Europe, Australasia, and the Far East.  The strategy of investing in the same
stocks as the MSCI World ex-US provides reliable exposure to this asset class
and results in lower expenses.


SRSP Emerging Markets Enhanced Index Fund seeks to provide a total investment
return in excess of the performance of the MSCI Emerging Markets Index over the
long term. The MSCI Emerging Markets Index invests in emerging market countries.
The strategy attempts to identify and capitalize on inefficiencies in the
emerging markets by employing a disciplined investment process that combines
top-down country selection with bottom-up stock selection to determine an
optimal country and security mix.  Portfolio construction is risk-controlled,
with the goal of a well-diversified portfolio that has characteristics similar
to the benchmark and superior performance potential.


SRSP Bond Index Fund seeks to match the returns of the Barclays Capital
Aggregate Bond Index.  The Fund invests in a portfolio of government, corporate,
mortgage-backed, and asset-backed fixed-income securities that is representative
of the broad domestic bond market.  The Barclays Capital Aggregate Bond Index is
an unmanaged, market-value weighted index of investment-grade, fixed-rate debt
issues, including government, corporate, asset-backed, and mortgage-backed
securities, with maturities of one year or more.    The strategy of investing in
a portfolio of bonds designed to track the Barclays Capital Aggregate Bond Index
provides reliable exposure to this asset class and results in lower expenses.


SRSP US Government Bond Index Fund seeks to match the returns of the Barclays
Capital US Government Bond Index. The Fund invests in a well-diversified
portfolio that is representative of the Barclays Capital US Government Bond
Index, which consists of US Government and government agency securities (other
than mortgage securities) with maturities of one year or more.  The strategy of
investing in a portfolio of stocks designed to track the Barclays Capital US
Government Index provides reliable exposure to this asset class and results in
lower expenses.


AA Utility Bond Fund accrues interest on the amount invested in this fund.  The
interest rate is equal to the AA Utility Bond Yield reported by Moody’s Investor
Services.


SRSP Stable Value Fund seeks to provide safety of principal and liquidity while
providing a relatively stable rate of return. The Fund invests in a diversified
portfolio of high credit quality fixed income instruments. These investments are
wrapped by investment contracts issued by insurance companies, banks and other
financial institutions that provide protection for differences between book and
market values. The creditworthiness of the wrapped fixed income investments is
primarily derived from the credit quality of the underlying securities and not
the wrap contract issuers. The Fund’s return is not insured or guaranteed by the
Federal Deposit Insurance Corporation or any other government agency.
 



 
 
 

--------------------------------------------------------------------------------

 





